        Case 1:17-cv-00309-ACA Document 36 Filed 01/04/19 Page 1 of 3                   FILED
                                                                               2019 Jan-04 AM 08:21
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 JIMMY WAYNE MARLOWE et al.,

            Plaintiffs,

 v.
                                              CIVIL ACTION NO.
 UNITED STATES OF AMERICA,                    1:17-CV-00309-ACA

            Defendant.


                           MOTION FOR A STAY
                  IN LIGHT OF LAPSE OF APPROPRIATIONS

      The United States of America hereby moves for a stay in the above-

captioned case.

      1.    At the end of the day on December 21, 2018, the appropriations act

that had been funding the Department of Justice expired and appropriations to the

Department lapsed. The Department does not know when funding will be restored

by Congress.

      2.    Absent an appropriation, Department of Justice attorneys and

employees in the Civil Division are prohibited from working, even on a voluntary

basis, except in very limited circumstances, including “emergencies involving the

safety of human life or the protection of property.” 31 U.S.C. § 1342.
        Case 1:17-cv-00309-ACA Document 36 Filed 01/04/19 Page 2 of 3



      3.     Undersigned counsel for the Department of Justice therefore requests

a stay until Congress has restored appropriations to the Department.

      4.     If this Motion for a Stay is granted, undersigned counsel will notify

the Court as soon as Congress has appropriated funds for the Department. The

Government requests that, at that point, all current deadlines for the parties be

extended commensurate with the duration of the lapse in appropriations.

      Therefore, although we greatly regret any disruption caused to the Court and

the other litigants, the Government hereby moves for a stay in this case until

Department of Justice attorneys are permitted to resume their usual civil litigation

functions.



Dated: January 4, 2019                  Respectfully submitted,

                                        JAY E. TOWN
                                        UNITED STATES ATTORNEY

                                        /s/ Jason R. Cheek
                                        Jason R. Cheek
                                        Assistant United States Attorney
                                        U.S. Attorney’s Office
                                        1801 Fourth Avenue North
                                        Birmingham, Alabama 35203
                                        (205) 244-2001
                                        (205) 244-2181 (fax)
                                        jason.cheek@usdoj.gov
            Case 1:17-cv-00309-ACA Document 36 Filed 01/04/19 Page 3 of 3




                              CERTIFICATE OF SERVICE

      I hereby certify that on January 4, 2019, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will send notification of such filing

to all counsel of record.




                                             /s/ Jason R. Cheek
                                             Jason R. Cheek
                                             Assistant United States Attorney
